SETTLEMENT AGREEMENT

This Settlement Agreement (the “Settlement Agreement”) is hereby entered into
this 8th day of April, 2009 (the “Effective Date”) between and among Secure
Keyboards, Ltd., a California Limited Partnership (“Secure Keyboards”); Secure
Networks, Ltd., a California Limited Partnership (“Secure Networks”); Luis
Villalobos, an individual (“Villalobos”); Howard B. Miller, an individual
(“Miller”); Lawrence W. Midland, an individual (“Midland”); Robert J. Parsons,
an individual (“Parsons”); Hirsch Electronics Corporation, a California
corporation (“Hirsch”); SCM Microsystems, Inc., a Delaware corporation (“SCM”);
and Felix Marx, an individual (“Marx”) (each a “Party” and collectively the
“Parties”). Secure Keyboards, Villalobos and Miller are also sometimes
collectively referred to herein as “Plaintiffs,” and each as a “Plaintiff.” SCM,
Hirsch and Marx are also sometimes collectively referred to herein as
“Defendants,” and each as a “Defendant.”

RECITALS

WHEREAS, on November 14, 1994, Hirsch, Secure Keyboards and Secure Networks
entered into a settlement agreement (the “1994 Settlement Agreement”), whereby
Hirsch agreed to make certain payments to Secure Keyboards and Secure Networks,
as set forth in the 1994 Settlement Agreement; and

WHEREAS, on December 10, 2008, SCM, Hirsch and two-wholly-owned subsidiaries of
SCM entered into an Agreement and Plan of Merger (the “Merger Agreement”),
pursuant to which Hirsch will become a new Delaware limited liability company
and a wholly-owned subsidiary of SCM through a two-step merger (the “Merger”);
and

WHEREAS, in connection with or as a result of the Merger and the other
transactions contemplated by the Merger Agreement, SCM, Hirsch, certain
subsidiaries of Hirsch and/or certain officers, directors and shareholders of
Hirsch and/or its subsidiaries entered into or will enter into Ancillary
Agreements (as defined in the Merger Agreement) and certain other agreements and
understandings and deliver or will deliver certain certificates, documents or
other instruments (any and all such Ancillary Agreements, agreements,
certificates, documents or other instruments together, the “Merger Documents”);
and

WHEREAS, on December 10, 2008, Parsons and Midland, as two of the four general
partners of Secure Keyboards, delivered a letter of understanding to SCM, as
such letter was amended and restated on January 30, 2009 (the “Keyboards Letter
of Understanding”), which letter was intended to clarify the interpretation of
the 1994 Settlement Agreement following the Merger; and

WHEREAS, the obligation of SCM to complete the Merger is subject to Miller’s and
Villalobos’s agreement to become parties to and be bound by the Keyboards Letter
of Understanding and to consent to the Merger; and

WHEREAS, Miller and Villalobos objected to, and indicated that they will not
become parties to and be bound by, the Keyboards Letter of Understanding; and

WHEREAS, a dispute has arisen among the Parties regarding what the revenue base
subject to the royalty arrangement under the 1994 Settlement Agreement would be
following the Merger; and

WHEREAS, on March 18, 2009, Plaintiffs commenced an action against Defendants in
the Superior Court of the State of California in and for the County of Los
Angeles entitled Secure Keyboards, Ltd., Luis Villalobos, and Howard B. Miller
v. SCM Microsystems, Inc., Felix Marx, and Hirsch Electronics, Corporation, et
al., Case No. SC102226 (the “Action”); and

WHEREAS, the Complaint filed in the Action (the “Complaint”) asserts a cause of
action against Hirsch for alleged breach of the 1994 Settlement Agreement, and
causes of action against SCM and Marx for alleged interference with the 1994
Settlement Agreement and the relationship between Hirsch and Secure Keyboards;
and

WHEREAS the summons and Complaint in the Action have not been served on any
Defendant, but Defendants nonetheless dispute all of the allegations set forth
in the Complaint; and

WHEREAS, the Parties have independently concluded, with the benefit of advice of
counsel, that their respective self-interests would be best served by
compromising, settling, and concluding all disputes currently or potentially
existing between them, including but not limited to all disputes alleged or
referred to in the Action, by entering into this Settlement Agreement and the
releases contained herein, and by ultimately dismissing the Action with
prejudice, all on the terms and conditions hereinafter set forth.

AGREEMENT

NOW, THEREFORE, the undersigned Parties to this Settlement Agreement hereby
agree, for good and valuable consideration, receipt of which is hereby
acknowledged, as follows:

1. Incorporation of Recitals. The above Recitals are incorporated herein by
reference.

2. Settlement Terms.

(a) Dismissal of the Action without Prejudice. Within five (5) calendar days
after the Effective Date, Plaintiffs shall cause the Action to be dismissed
without prejudice in its entirety, and in no event shall Plaintiffs cause the
Complaint to be served on any Defendant.

(b) Dismissal of the Action with Prejudice. Within five (5) calendar days after
the “Effective Time,” as such term is defined in the Merger Agreement,
Plaintiffs shall cause the Action to be dismissed with prejudice in its
entirety, and in no event shall Plaintiffs cause the Complaint to be served on
any Defendant.

(c) Amendment and Restatement of the 1994 Settlement Agreement. Upon entry into
this Settlement Agreement, Secure Keyboards, Secure Networks, Villalobos,
Miller, Midland, Parsons and Hirsch shall execute an Amended and Restated 1994
Settlement Agreement (the “Amendment and Restatement”), in substantially the
form attached hereto as Exhibit A. The Amendment and Restatement shall become
effective and binding on the Effective Date hereof, provided that sections 2 and
3 thereof shall not become effective until the Effective Time; provided,
further, that in the event of the termination of the Merger Agreement prior to
the Effective Time, the Amendment and Restatement shall be null and void.

(d) Presence in California Insufficient to Create Personal Jurisdiction. No
Party shall at any time attempt to construe, offer or use the presence in the
State of California, at any time and for any purpose whatsoever, of SCM or Marx
or any of their respective Associates (as defined below), as a basis for
asserting that any federal, state or local court within the State of California
has or may exercise personal jurisdiction over Marx or any of his Associates.

(e) Guaranty of Periodic Payments Under Amendment and Restatement. Upon entry
into this Settlement Agreement and the execution of the Amendment and
Restatement, SCM shall enter into a Limited Guarantee of the payment obligations
of Hirsch under the Amendment and Restatement in substantially the form attached
hereto as Exhibit B. The Limited Guarantee shall not become effective until the
Effective Time.

(f) Waiver of Closing Condition. Upon the entry into this Settlement Agreement
and the execution of the Amendment and Restatement, SCM shall execute and
deliver to Hirsch a written waiver to the closing conditions to the Merger set
forth on Schedule 7.3(c) of the Merger Agreement (other than the consent of the
landlord), subject to the continued effectiveness and performance by Keyboards
and Networks and each of their respective general partners and Hirsch of this
Settlement Agreement and the Amendment and Restatement, with such waiver to
become effective immediately prior to the Effective Time of the Merger.

(g) Tolling of Statute of Limitations. In the event this Settlement Agreement is
terminated prior to the Effective Time and the releases in Section 8 do not
become effective, and only in that event, the Parties agree that the statute of
limitations for any claims previously alleged in the Action is tolled for the
period between the original filing date of the Action and the date of any
termination of this Settlement Agreement.

3. No Admission of Fault or Liability. This Settlement Agreement is a compromise
of disputed claims, and nothing contained in this Settlement Agreement shall be
construed to be an admission of fault or liability on the part of any Party
hereto, all such fault or liability being expressly denied by each and every
Party hereto.

4. No Assignment of Claims. Each Party represents and warrants to the other
Parties that it has not hypothecated or otherwise encumbered or assigned any
claim or cause of action released herein arising out of, from, or in connection
with the Action, or any other matter which is being released as part of this
Settlement Agreement.

5. No Other Legal Proceedings. Each Party represents and warrants to the other
Parties that no legal proceeding other than the Complaint in the Action has been
filed by it against any other Party in any forum arising out of, from, or in
connection with any of the matters underlying the Action.

6. Authority to Enter Into Settlement Agreement. Each Party represents and
warrants to the other Parties that it has the power and authority to enter into,
execute, deliver and perform this Settlement Agreement, and that there are no
other persons or entities whose consent to this Settlement Agreement or whose
joinder herein is necessary to make effective the provisions of this Settlement
Agreement.

7. Reliance on Independent Legal Advice. Each Party represents and warrants to
the other Parties:

(a) That it has received advice from his or its own respective, independent
legal counsel prior to its execution of this Settlement Agreement;

(b) That the legal nature and effect of this Settlement Agreement has been
explained to it by its respective counsel;

(c) That it fully understands the terms and provisions of this Settlement
Agreement and the nature and effect thereof;

(d) That it is relying solely on the advice of its own legal counsel in
executing this Settlement Agreement;

(e) That it has not relied upon any representation or statement of any other
Party or counsel for any other Party not contained in this Settlement Agreement;

(f) That it has carefully read this Settlement Agreement, knows the contents
thereof, and is executing the same freely and voluntarily; and

(g) That it is aware that it or its respective attorneys may hereafter discover
facts different from or in addition to the facts that they now know or believe
to be true with respect to the matters underlying the Action, but that its
intention is to fully and finally release the claims released herein to the full
extent of the releases contained in this Settlement Agreement.

8. Releases of Claims and Waivers of Cal. Civ. Code § 1542.

(a) SCM Releasors’ Release of Secure Releasees. Upon the Effective Time, SCM and
Marx, on behalf of themselves and each of their respective Associates (which for
the avoidance of any doubt, does not include Hirsch or Midland or any person or
entity claiming through either of them) (collectively, the “SCM Releasors”), do
hereby remise, release, waive, acquit, and forever discharge Secure Keyboards,
Secure Networks, Villalobos, Miller, Midland and Parsons and each of their
respective Associates (collectively, the “Secure Releasees”), of and from any
and all claims, debts, demands, actions, causes of action, suits, dues, sums of
money, accounts, reckonings, bonds, covenants, contracts, controversies,
agreements, promises, judgments, acts, omissions, variances, damages,
executions, and liabilities, both in law and equity, federal and state, known or
unknown, suspected or unsuspected (collectively, “Claims”), which have arisen,
are arising, or may in the future arise, directly or indirectly, out of, from,
or in connection with any of the matters alleged in or referred to in the
Action; provided, however, that the SCM Releasors explicitly do not release the
Secure Releasees of and from any and all Claims which have arisen, are arising,
or may in the future arise, directly or indirectly, out of, from, or in
connection with (i) the Merger, the Merger Agreement or the Merger Documents,
(ii) the business of Hirsch or the Secure Releasees’ business relationship with
Hirsch, (iii) the obligations of the Secure Releasees under the Amendment and
Restatement or Limited Guarantee, (iv) any breach or noncompliance by any Secure
Releasee of this Settlement Agreement, or(v) any matter not alleged in or
referred to in the Action.

(b) Hirsch Releasors’ Release of Secure Releasees. Upon the Effective Time,
Hirsch, on behalf of itself and its Associates (which for the avoidance of any
doubt, does not include SCM or Marx or any person or entity claiming through
either of them) (collectively, the “Hirsch Releasors”), do hereby remise,
release, waive, acquit, and forever discharge the Secure Releasees of and from
any and all Claims which have arisen, are arising, or may in the future arise,
directly or indirectly, out of, from, or in connection with any of the matters
alleged in or referred to in the Action; provided, however, that the Hirsch
Releasors explicitly do not release the Secure Releasees of and from any and all
Claims which have arisen, are arising, or may in the future arise, directly or
indirectly, out of, from, or in connection with (i) the Merger, the Merger
Agreement or the Merger Documents, (ii) the business of Hirsch or the Secure
Releasees’ business relationship with Hirsch, (iii) the obligations of the
Secure Releasees under the Amendment and Restatement or Limited Guarantee,
(iv) any breach or noncompliance by any Secure Releasee of this Settlement
Agreement, or (v) any matter not alleged in or referred to in the Action.

(c) Secure Releasors’ Release of SCM/Hirsch Releasees. Upon the Effective Time,
Secure Keyboards, Secure Networks, Villalobos, Miller, Midland and Parsons, on
behalf of themselves and each of their respective Associates (which for the
avoidance of any doubt, does not include SCM or Hirsch) (collectively, the
“Secure Releasors”), do hereby remise, release, waive, acquit, and forever
discharge SCM, Marx and Hirsch and each of their respective Associates
(collectively, the “SCM/Hirsch Releasees”) of and from any and all Claims which
have arisen, are arising, or may in the future arise, directly or indirectly,
out of, from, or in connection with any matter whatsoever, including but not
limited to the 1994 Settlement Agreement, the Merger, the Merger Agreement, the
Merger Documents, any of the matters alleged in or referred to in the Action, or
any other matter at any time up to the Effective Time; provided, however, that
this release shall not release Hirsch from any of its obligations under the
Amendment and Restatement, SCM from any of its obligations under the Limited
Guarantee or any breach or noncompliance by any SCM/Hirsch Releasee of this
Settlement Agreement.

(d) Hirsch Releasors’ Release of SCM Releasees. Upon the Effective Time, the
Hirsch Releasors do hereby remise, release, waive, acquit, and forever discharge
SCM and Marx, and each of their respective Associates (which for the avoidance
of any doubt, does not include Hirsch or Midland or any person or entity
claiming through either of them) (collectively, the “SCM Releasees”) of and from
any and all Claims which have arisen, are arising, or may in the future arise,
directly or indirectly, out of, from, or in connection with the 1994 Settlement
Agreement, any of the matters alleged in or referred to in the Action, or any
other matter relating in any way to Hirsch’s business relationship with the
Secure Releasees; provided, however, that this release shall not release (i) any
breach or noncompliance by any SCM Releasee of this Settlement Agreement, the
Merger, the Merger Agreement, or the Merger Documents; (ii) any rights to earned
but unpaid compensation related to employment by Hirsch for the last pay period
prior to the Effective Time of the Merger, which rights, in the case of
individuals named in Schedule 3.31 of Hirsch’s disclosure schedules to the
Merger Agreement, are consistent with that schedule; or (iii) any rights to
accrued but unused benefits related to employment by Hirsch prior to the
Effective Time of the Merger pursuant to the benefit plans set forth in
Schedule 3.14(a) of Hirsch’s disclosure schedules to the Merger Agreement.

(e) Waiver of Cal. Civ. Code § 1542. The Parties to this Settlement Agreement
further warrant, represent and agree that they are fully aware of California
Civil Code Section 1542, which provides as follows:

SEC. 1542. GENERAL RELEASE. A general release does not extend to claims which
the creditor does not know or suspect to exist in his or her favor at the time
of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.

The Parties hereby waive and relinquish every right or benefit that they have or
might have under Section 1542 to the full extent that they may lawfully waive
such right or benefit with regard to the subject matter of this Settlement
Agreement. In connection with such waiver and relinquishment, the Parties
acknowledge that they are aware that they might later discover facts in addition
to or different from those which they now know or believe to be true with
respect to the subject matter of this Settlement Agreement, but that it is their
intention hereby fully, finally and forever to settle and release the matters,
known or unknown, suspected or unsuspected, which now exist, or previously
existed between the Parties, that are released in this Settlement Agreement.
This Settlement Agreement is intended to be and is final and binding, regardless
of any claims of misrepresentation, concealment of fact, or mistake of law or
fact and shall be and remain in effect as a full and complete release of all
such matters, notwithstanding the discovery or existence of any additional or
different claims or facts relative thereto. In furtherance of such intention,
the releases given pursuant to this Settlement Agreement shall be in, and shall
remain in, effect as a full and complete release, notwithstanding the discovery
or existence of any such additional or different facts.

(f) Covenant Not To Sue. Except for the enforcement of this Settlement
Agreement, each releasing Party, for itself, and for all of its respective
Releasors (defined in subparagraphs 8(a)-(d) above), hereby covenants not to sue
each released Party or any of its respective Releasees (defined in subparagraphs
8(a)-(d) above) based on any Claim covered by that releasing Party’s release
(set forth in subparagraphs 8(a)-(d) above).

(g) No Release of Obligations or Rights Under This Settlement Agreement.
Notwithstanding the foregoing, nothing herein shall operate to release any of
the Parties’ obligations or rights under this Settlement Agreement, nor their
rights to enforce the same.

(h) Associates. As used herein with respect to any Party, person or entity, the
term “Associates” means each of such Party’s person’s or entity’s past, present,
and future parents, subsidiaries, affiliates, partnerships, LLCs or other
related business entities, divisions, members, partners, shareholders, owners,
investors, co-venturers, alter egos, predecessors, successors and assigns, and
each of their respective past, present, and future officers, directors, members,
partners, shareholders, owners, investors, co-venturers, alter egos, employees,
attorneys, consultants, experts, insurers, agents, representatives, spouses,
heirs, executors, administrators, predecessors, successors, and assigns.

9. Good Faith Settlement. The Parties hereby stipulate and agree that the
settlement memorialized in this Settlement Agreement is a good faith settlement
between and among the Parties within the meaning of California Code of Civil
Procedure Section 877.6.

10. Governing Law. This Settlement Agreement shall be interpreted in accordance
with and governed by the law of the State of California as such laws are applied
to agreements between California residents entered into and to be performed
entirely within the State of California, exclusive of choice-of-law principles.

11. Integration. This Settlement Agreement, the Amendment and Restatement, and
the Limited Guarantee, constitute the full and entire understanding and
agreement between the parties with respect to the settlement of the Action, and
supersedes all prior settlement conversations, negotiations, and understandings
between them with respect to the settlement of the Action.

12. Each Party to Bear Own Costs and Attorneys’ Fees. Each Party hereto shall
bear its own respective costs, expenses, and attorneys’ fees with respect to the
Action and this Settlement Agreement.

13. Jointly Drafted. This Settlement Agreement shall be deemed to have been
negotiated and drafted at the joint request, direction, and instruction of each
of the Parties, at arm’s length, with the advice and participation of counsel,
and will be interpreted in accordance with its terms without favor to any of the
Parties.

14. Amendment Only In Writing. This Settlement Agreement may be amended only by
a written agreement executed by all Parties hereto.

15. Severability. In the event that any covenant, condition or other provision
herein contained is held to be invalid, void or illegal by any court of
competent jurisdiction, the same shall be deemed severable from the remainder of
the Settlement Agreement and shall in no way affect, impair or invalidate any
other covenant, condition or other provision herein contained. If such
condition, covenant or other provision shall be deemed invalid due to its scope
or breadth, such covenant, condition or other provision shall be deemed valid to
the extent of the scope or breadth permitted by law.

16. Counterparts. This Settlement Agreement may be executed in counterparts,
each of which shall be deemed a duplicate original, but all of which together
shall constitute one and the same instrument. Facsimile and .pdf copies of this
Agreement shall have the same force and effect as an original.

17. Waiver. No breach of any provision hereof can be waived unless in writing.
Waiver of any one breach of any provision hereof shall not be deemed to be a
waiver of any other breach of the same or any other provision hereof.

19. Headings. Headings contained in this Settlement Agreement are for
convenience of reference only and are not intended to alter or vary the
construction and meaning of this Settlement Agreement.

20. Effect of Settlement Agreement if Merger Not Consummated. In the event the
Merger Agreement is terminated prior to its Effective Time, this Settlement
Agreement shall terminate, shall have no force or effect, and shall be null and
void. This Settlement Agreement and any other past, present, or future
settlement communications shall be deemed confidential and shall not be used for
any purpose in this action or any other proceedings, including but not limited
to any purpose prohibited by California Evidence Code Section 1152.

[Signature Page Follows]

IN WITNESS WHEREOF, the Parties hereto have executed this Settlement Agreement
as of the Effective Date.

SECURE KEYBOARDS, LTD.

      By:  
/s/ Robert J. Parsons
   
 
   
Robert J. Parsons,
Managing and General Partner
By:  
/s/ Lawrence W. Midland
   
 
   
Lawrence W. Midland,
General Partner
By:  
/s/ Howard Miller
   
 
   
Howard Miller,
General Partner
By:  
/s/ Luis Villalobos
   
 
   
Luis Villalobos,
General Partner

1



    SECURE NETWORKS, LTD.

      By:  
/s/ Robert J. Parsons
   
 
   
Robert J. Parsons,
Managing and General Partner
By:  
/s/ Lawrence W. Midland
   
 
   
Lawrence W. Midland,
General Partner

2



    /s/ Luis Villalobos



    Luis Villalobos, individually

/s/ Howard Miller



    Howard B. Miller, individually

/s/ Larry Midland



    Larry Midland, individually

/s/ Robert Parsons



    Robert Parsons, individually

3





SCM MICROSYSTEMS, INC.

      By:  
/s/ Dr. Manfred Mueller
   
 
   
Dr. Manfred Mueller



    Executive Vice President Strategic Sales & Business Development

/s/ Felix Marx



    Felix Marx, individually

4





HIRSCH ELECTRONICS CORPORATION

      By:  
/s/ Larry Midland
   
 
   
Larry Midland

President

5